Citation Nr: 1817125	
Decision Date: 03/19/18    Archive Date: 03/30/18

DOCKET NO.  15-00 686A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for chronic obstructive pulmonary disease (COPD), to include as secondary to service-connected deviated septum (previously described as residuals status post-septectomy).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. M. Johnson, Counsel


INTRODUCTION

The Veteran served on active duty from November 1950 to December 1957.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

In September 2017, the issue on appeal was remanded for additional development.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, the Board finds that the Veteran's claim must be remanded again prior to adjudication by the Board.  

In September 2017, the Board remanded the Veteran's claim to obtain a medical opinion that addressed his contention that his COPD was caused (or aggravated) by his service-connected disability described as a deviated septum.  The remand specifically stated for the examiner to consider the statements from the Veteran indicating that he has had to breathe through his mouth since the septectomy in service, and since the air is not properly filtered, he developed COPD.  

In a March 2018 brief, the Veteran's representative argued that the 2017 examiner did not address the Veteran's contention that breathing through his mouth resulted in reduced filtration and caused (or aggravated) his COPD.  Upon review of the opinions provided, the Board agrees opinions provided in 2017 do not mention the possibility of relationship between reduced filtration and COPD.  

Further, the examination repeatedly discusses the relationship between a deviated septum and COPD, and indicates that the Veteran has the ability to "breathe through one nostril."  While the Veteran's condition may be described on rating decisions as a "deviated septum," the evidence indicates that the Veteran is completely unable to breathe through his nose.  The Board notes the findings of a December 1996 VA examination that the Veteran's nasal septum is completely missing because of numerous fractures and surgery.  The bridge of the nose is collapsed."  The Veteran's inability to breathe through his nose was also noted during the January 2014 VA examination.  While the description of the Veteran's service-connected condition was changed from "status post septectomy" to deviated septum in February 2014, the Board notes that the Veteran is service-connected for any residuals of status post septectomy.  

The Board finds that the previous medical opinion obtained to be inadequate, and the Board finds that a new medical opinion should be obtained.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (stating that once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided). 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Arrange for the Veteran to undergo a VA respiratory examination with a pulmonary specialist to address the current nature and etiology of his COPD.  The claims file must be made available to the examiner for review. 

The examiner is asked to review the pertinent evidence, including the Veteran's lay assertions regarding the history of his symptomatology, and undertake any indicated studies.  Based on the examination results, the examiner is asked to provide an expert medical opinion on each of the following questions: 

(i) Is it at least as likely as not (i.e., at least equally probable) that the Veteran's COPD had its onset directly during the Veteran's service or is otherwise causally related to any event or circumstance of his service, to include the septectomy in service?  

(ii) Is it at least as likely as not that the Veteran's COPD was caused by his service-connected residuals status post-septectomy?  

Please specifically discuss the Veteran's statements that he can only breathe through his mouth, which results in him breathing unfiltered air through his mouth, thereby exposing his lungs to additional contaminants that otherwise would have been screened out by breathing through his nose.

Also, please discuss the March 5, 2014 VA treatment record indicating a possible relationship between his breathing through his mouth and his worsening COPD.     

(iii) Is it at least as likely as not that the Veteran's COPD was aggravated by (i.e., permanently made worse) by the Veteran's service-connected residuals status post-septectomy?  

Please specifically discuss the Veteran's statements that he can only breathe through his mouth, which results in him breathing unfiltered air through his mouth, thereby exposing his lungs to additional contaminants that otherwise would have been screened out by breathing through his nose.

Also, please discuss the March 5, 2014 VA treatment record indicating a possible relationship between his breathing through his mouth and his worsening COPD.     

Note: The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.  The requested opinions on aggravation should be premised on the baseline level of severity of the disorder before the onset of aggravation, or by the earliest medical evidence created at any time between the onset of aggravation and the examiner's current findings.

In answering these questions, please articulate the reasons supporting all conclusions.  Identify what facts and information, whether found in the record or outside the record, support your opinion, and explain how that evidence justifies your opinion.

2. After completing all actions set forth above, readjudicate the Veteran's claim with consideration of all pertinent evidence.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental statement of the case.  The Veteran and his representative should be afforded the appropriate time period to respond before returning the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2014).


_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

